 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 1 of 210




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
DWIGHT RUSSELL, ET AL.
    On behalf of themselves and all
    Others similarly situated,

      Plaintiffs,

v.                                          C.A. No. 4:19-CV-00226

HARRIS COUNTY, TEXAS, ET AL.,
    Defendants.



              NON-PARTY FELONY JUDGES’ MOTION TO QUASH




                             Exhibit C

             Plaintiffs’ Feb. 22nd Rule 45 Subpoenas
             Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 2 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Judge Frank Aguilar

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 3 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
              Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 4 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 5 of 210




                  APPENDIX A
     Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 6 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

      PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                 DISTRICT COURT JUDGES FOR PRODUCTION

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

        1.       Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

        2.       Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 7 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
   Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 8 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 9 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 10 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 11 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 12 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                     7
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 13 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                              Judge Abigail Anastasio

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 14 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
             Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 15 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 16 of 210




                   APPENDIX A
     Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 17 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

       PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                  DISTRICT COURT JUDGES FOR PRODUCTION

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

         1.      Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

         2.      Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 18 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 19 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 20 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 21 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 22 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 23 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                     7
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 24 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                Judge DaSean Jones

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 25 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
             Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 26 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 27 of 210




                   APPENDIX A
     Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 28 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

       PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                  DISTRICT COURT JUDGES FOR PRODUCTION

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

         1.      Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

         2.      Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 29 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 30 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 31 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 32 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 33 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 34 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                     7
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 35 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                              Judge Ramona Franklin

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 36 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
             Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 37 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 38 of 210




                   APPENDIX A
     Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 39 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

       PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                  DISTRICT COURT JUDGES FOR PRODUCTION

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

         1.      Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

         2.      Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 40 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 41 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 42 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 43 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 44 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 45 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                     7
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 46 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  Judge Greg Glass

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 47 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
             Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 48 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 49 of 210




                   APPENDIX A
     Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 50 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

       PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                  DISTRICT COURT JUDGES FOR PRODUCTION

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

         1.      Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

         2.      Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 51 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 52 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 53 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 54 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 55 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 56 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                     7
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 57 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                Judge Nikita Harmon

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 58 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
             Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 59 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 60 of 210




                   APPENDIX A
     Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 61 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

       PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                  DISTRICT COURT JUDGES FOR PRODUCTION

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

         1.      Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

         2.      Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 62 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 63 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 64 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 65 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 66 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 67 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                     7
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 68 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  Judge Hazel Jones

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 69 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
             Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 70 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 71 of 210




                   APPENDIX A
     Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 72 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

       PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                  DISTRICT COURT JUDGES FOR PRODUCTION

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

         1.      Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

         2.      Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 73 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 74 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 75 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 76 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 77 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 78 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                     7
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 79 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                    Judge Josh Hill

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 80 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
             Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 81 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 82 of 210




                   APPENDIX A
     Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 83 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

       PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                  DISTRICT COURT JUDGES FOR PRODUCTION

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

         1.      Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

         2.      Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 84 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 85 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 86 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 87 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 88 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 89 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                     7
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 90 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Judge Kelli Johnson

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 91 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
             Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 92 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 93 of 210




                   APPENDIX A
     Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 94 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

       PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                  DISTRICT COURT JUDGES FOR PRODUCTION

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

         1.      Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

         2.      Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 95 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 96 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 97 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 98 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
  Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 99 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 100 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                      7
           Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 101 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Judge Jason Luong

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 102 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 103 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 104 of 210




                   APPENDIX A
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 105 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

     PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                DISTRICT COURT JUDGES FOR PRODUCTION

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

        1.       Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

        2.       Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 106 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 107 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 108 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 109 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 110 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 111 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                      7
           Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 112 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  Judge Amy Martin

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 113 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 114 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 115 of 210




                   APPENDIX A
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 116 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

     PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                DISTRICT COURT JUDGES FOR PRODUCTION

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

        1.       Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

        2.       Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 117 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 118 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 119 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 120 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 121 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 122 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                      7
           Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 123 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                              Judge Jesse McClure, III

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 124 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 125 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 126 of 210




                   APPENDIX A
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 127 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

     PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                DISTRICT COURT JUDGES FOR PRODUCTION

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

        1.       Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

        2.       Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 128 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 129 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 130 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 131 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 132 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 133 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                      7
           Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 134 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Judge Chris Morton

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 135 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 136 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 137 of 210




                   APPENDIX A
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 138 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

     PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                DISTRICT COURT JUDGES FOR PRODUCTION

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

        1.       Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

        2.       Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 139 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 140 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 141 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 142 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 143 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 144 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                      7
           Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 145 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                Judge George Powell

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 146 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 147 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 148 of 210




                   APPENDIX A
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 149 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

     PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                DISTRICT COURT JUDGES FOR PRODUCTION

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

        1.       Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

        2.       Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 150 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 151 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 152 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 153 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 154 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 155 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                      7
           Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 156 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  Judge Herb Ritchie

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 157 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 158 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 159 of 210




                   APPENDIX A
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 160 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

     PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                DISTRICT COURT JUDGES FOR PRODUCTION

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

        1.       Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

        2.       Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 161 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 162 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 163 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 164 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 165 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: February 22, 2021                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 166 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                      7
           Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 167 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                               Judge Robert Johnson

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 168 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 169 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 170 of 210




                   APPENDIX A
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 171 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

     PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                DISTRICT COURT JUDGES FOR PRODUCTION

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

        1.       Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

        2.       Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 172 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 173 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 174 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 175 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 176 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 177 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                      7
           Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 178 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  Judge Randy Roll

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 179 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 180 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 181 of 210




                   APPENDIX A
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 182 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

     PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                DISTRICT COURT JUDGES FOR PRODUCTION

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

        1.       Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

        2.       Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 183 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 184 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 185 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 186 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 187 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 188 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                      7
           Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 189 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                Judge Brock Thomas

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 190 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 191 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 192 of 210




                   APPENDIX A
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 193 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

     PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                DISTRICT COURT JUDGES FOR PRODUCTION

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

        1.       Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

        2.       Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 194 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 195 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 196 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 197 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 198 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 199 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                      7
           Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 200 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Southern District of __________
                                                       __________              Texas

                     Dwight Russell, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-00226
                 Harris County, Texas, et al.                                 )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Judge Hilary Unger

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Any and all documents responsive to Requests for Production #1 through #4, attached as Appendix A to this
           subpoena


  Place: Susman Godfrey L.L.P.                                                          Date and Time:
           1000 Louisiana, Ste 5100                                                                          03/01/2021 4:30 pm
           Houston, TX 77002-5096

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/22/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Elizabeth Rossi
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Plaintiffs Dwight Russell, et al.                                        , who issues or requests this subpoena, are:
Elizabeth Rossi; Civil Rights Corps, 1601 Connecticut Ave. NW, Ste 800, Washington, DC 20009; elizabeth@civilrightscorps.org; (202) 894-6142

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 201 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00226

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
            Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 202 of 210
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 203 of 210




                   APPENDIX A
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 204 of 210




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

     PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                DISTRICT COURT JUDGES FOR PRODUCTION

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendant Harris County Criminal District Court Judges (“Felony Judges”), produce

the following documents by August 24, 2020, per Judge Rosenthal’s instruction.


                                        INSTRUCTIONS

        1.       Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2020 to the present.

        2.       Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,




                                                 1
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 205 of 210




inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the



                                                  2
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 206 of 210




document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS


                                                 3
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 207 of 210




       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.




                                                   4
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 208 of 210




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris County Criminal

District Court Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail.

Request No. 2:


                                                 5
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 209 of 210




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2019 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: )HEUXDU\, 202                                Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100

                                                  6
 Case 4:19-cv-00226 Document 413-3 Filed on 03/02/21 in TXSD Page 210 of 210




2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                      7
